HLD-097 (March 2010)                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-4589
                                      ___________

                                  DANIEL J. BERRY,
                                                  Appellant
                                         v.

                  DOUGLAS R. WEIMER, Magisterial District Judge
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (W.D. Pa. Civ. No. 09-cv-00500)
                   District Judge: Honorable David Stewart Cercone
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 31, 2010
           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                                 Opinion filed
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

             Daniel Berry, proceeding pro se, appeals an order of the United States

District Court for the Western District of Pennsylvania dismissing his complaint. We will

dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).



                                            1
               Berry’s complaint stems from his violations of a municipal zoning

ordinance, which resulted in the imposition of fines. Through counsel, Berry

unsuccessfully tried to negotiate a lump sum payment to settle his obligations before

Westmoreland County Magisterial District Judge Douglas Weimer. Judge Weimer issued

a warrant for Berry’s arrest for non-payment of the fines. Judge Weimer then took a

leave of absence due to illness. While appearing in court on another case, Berry’s counsel

discussed Berry’s arrest warrant with Senior Magisterial District Judge Frank Delbene.

Judge Delbene decided that, although Judge Weimer had rejected the idea of a settlement,

Berry could resolve his cases with a lump sum payment. Berry paid the court a lump sum

to settle his cases.

               Several months later, President Judge John Blahovec issued an order stating

that Berry’s cases were erroneously adjusted and closed. Judge Weimer, who had

returned to work, notified Berry of the reinstatement of his cases and issued warrants for

his arrest for non-payment. Berry’s brother made a payment to have the warrants lifted.

Berry was then required to pay $100 per month towards the satisfaction of his fines.

Claiming violations of his due process rights, Berry filed a habeas petition in the

Westmoreland County Court of Common Pleas. In denying relief, the court stated that

Judge Delbene had not given the township notice and an opportunity to be heard and that

the reinstatement order restored the status quo.




                                             2
              More than a year later, Berry filed a pro se complaint in District Court

against Judge Weimer, which may be construed as claiming a violation of his due process

rights. Berry sought money damages and a “clean criminal record.” Compl. at 2. The

District Court correctly ruled that Judge Weimer, a municipal state court judge, is

immune from a suit for money damages for the actions complained of by Berry, which

Judge Weimer took in his official judicial capacity in a matter over which he had

jurisdiction. Figueroa v. Blackburn, 208 F.3d 435, 440-43 (3d Cir. 2000). To the extent

Berry seeks injunctive relief in his complaint, subject to certain exceptions not alleged

here, such relief is unavailable under 42 U.S.C. § 1983 in an action against a judicial

officer for an act taken in the officer’s judicial capacity. See 42 U.S.C. § 1983.

              Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. §

1915(e)(2)(B).




                                           3